 AO 106 (Rev. 04/10)8:19-mj-00071-SMB
                     Application for a Search Warrant                Doc # 1 Filed: 02/12/19 Page 1 of 42 - Page ID # 1


                                                  UNITED STATES DISTRICT COURT
                                                                                     for the
                                                                            District
                                                                      __________     of Nebraska
                                                                                  District  of __________

                   In the Matter of the Search of                                             )
             (Briefly describe the property to be searched                                    )
              or identify the person by name and address)                                     )         Case No. 8:19MJ71
   Blue/Black Samsung Galaxy Note 9 Cell Phone SM N960U, Black LG Cell Phone marked           )
     for use with Verizon, Black Samsung Galaxy Cell Phone, Silver Lenovo Yoga Laptop
     Computer that are all presently in the possession of the United States Secret Service,
                                                                                              )
                  which is located at 2707 North 108th St., Omaha, NE 68164                   )

                                                          APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):

See Attachment A


 located in the                                                District of                        Nebraska             , there is now concealed (identify the
 person or describe the property to be seized):

See Attachment B



              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ✔u evidence of a crime;
                  ✔u contraband, fruits of crime, or other items illegally possessed;
                      u
                      ✔  property designed for use, intended for use, or used in committing a crime;
                       u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                   Code Section                                                                         Offense Description
                                                                 Fraud and related activity in connection with access devices
          Title 18, United States Code,
          Section 1029
              The application is based on these facts:
           See Attached Affidavit

               ✔ Continued on the attached sheet.
               u
               u Delayed notice of        days (give exact ending date if more than 30 days:                                                   ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                      Applicant’s signature

              ✔
              u 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH                                                     USSS SA Justin R. Larson
                                                                                                                      Printed name and title
              u 6ZRUQWREHIRUHPHE\WHOHSKRQHRURWKHU
                UHOLDEOHHOHFWURQLFPHDQV.

 Date:              2-12-19
                                                                                                                        Judge’s signature

 City and state: Omaha, Nebraska                                                                             Susan M. Bazis, U.S. Magistrate Judge
                                                                                                                      Printed name and title
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 2 of 42 - Page ID # 2



                               Affidavit of Justin R. Larson



     I, Justin R. Larson, being first duly sworn depose and say:

Section 1- PROFESSIONAL IDENTITY AND EXPERIENCE

  1. I am a Special Agent with the United States Secret Service, assigned to the Omaha,

     Nebraska Resident Office. I have been employed as an agent with the Secret Service

     since May 2007.

  2. In my official capacities with the Secret Service, I have investigated numerous cases

     involving the manufacture and negotiation of counterfeit U.S. securities of the state and

     private entities, wire fraud, money laundering and other complex financial crimes

     investigations. In addition to my experience, I have attended various seminars and training

     classes, which include those taught by the Federal Law Enforcement Training Center and

     the United States Secret Service Academy.

Section 2 – REASON FOR AFFIDAVIT

  3. Affiant submits this application and affidavit in support of a search warrant authorizing a

     search of the computer, electronic equipment, and storage devices obtained from

     ANTHONY JAMES HANEL and COURTNEY LAPARELE CLARK, specifically:

         a. Blue/Black Samsung Galaxy Note 9 Cell Phone SM N960U

         b. Black LG Cell Phone marked for use with Verizon

         c. Black Samsung Galaxy Cell Phone

         d. Silver Lenovo Yoga Laptop Computer

       The items are further described in Attachment A to this Application. Located within the

     equipment and devices to be searched, Affiant seeks to seize evidence, fruits, and



                                         Page 1 of 15
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 3 of 42 - Page ID # 3



     instrumentalities of criminal violations, including Fraud and related activity in connection

     with access devices, in violation of Title 18, United States Code, § 1029. Affiant requests

     authority to search the computer, computer media, and cellular phones specified in

     Attachment A, attached to this Application, and to seize all items listed in Attachment B

     as instrumentalities, fruits, and evidence of crime.

Section 3 - DETAILS OF INVESTIGATION AND PROBABLE CAUSE

  4. This case originated from a call to the Affiant from officers of the Omaha Police

     Department (“OPD”). Those officers advised that they had arrested ANTHONY J HANEL

     and COURTNEY L CLARK for the Nebraska state crimes of possession of a defaced

     firearm, possession of a controlled substance - heroin, unlawful transport of a firearm,

     possession of a financial transaction device four or more, possession of a blank financial

     transaction device two or more, and possession of a forgery machine. Additionally,

     CLARK was also booked for the crime of obstruction and HANEL was also booked for

     charges of criminal impersonation and two counts of possession of a firearm by a felon.

  5. Omaha Police officers reported to the Affiant the following:

         a. ANTHONY J. HANEL and COURTNEY L. CLARK were pulled over by OPD for

             the traffic violation of failure to signal an intent to change lanes while driving a

             blue Dodge Durango. The traffic stop occurred in the area of the 42nd Street exit

             on eastbound Interstate 80 is in the District of Nebraska. CLARK was the driver of

             the vehicle. HANEL was the front seat passenger. Initially, HANEL provided a

             false name and produced fictitious identification documents in the name of Robert

             M. Ogborn (11/26/86, WA DL). Nebraska State Patrol had to be called to the scene

             and ran a portable AFIS check on HANEL to determine his true identity.



                                         Page 2 of 15
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 4 of 42 - Page ID # 4



   b. During the traffic stop, an OPD narcotics detecting K9 was called to the scene to

      conduct a free air sniff of the vehicle. The K9 is a certified police narcotics detector

      dog in the State of Nebraska. The K9 detected the odor of narcotics in the blue

      Dodge Durango. A probable cause search was conducted. During this search,

      officers located a pelican travel case in the third row of the Dodge Durango. Inside

      the pelican case, the officers located a credit card machine that is commonly used

      to add names to a card or to alter credit cards to match identification. Officers also

      found a large number of blank cards (commonly referred to as “white plastic”).

      Officers found 18 cards that were partially complete. Officers located 44 cards in

      the name of Robert Ogborn (this may actually be 47, since 3 were found in a wallet

      in the front of the vehicle and it is unclear if they are included or not) all with

      different card numbers. There were 7 cards in the name of Anthony James with

      different card numbers. There was 1 card in the name of Jonathan Fortner. There

      were 2 cards in the name of Anthony HANEL with different card numbers. In short,

      there were 53 (possibly 56) completed credit cards within the vehicle in 4 different

      peoples’ names. There were also 44 gift cards located throughout the vehicle and

      each had a different value written on them.

   c. Officers also found in the vehicle three cellular phones within the vehicle (“the

      cellular phones”). A blue/black Samsung Galaxy Note 9 Cell Phone SM N96OU

      (IMEI 358621092460188) was found within the vehicle during the initial search

      when the vehicle was located along Interstate 80. Two cellular phones were found

      during the course of an inventory search: a black LG Cell Phone marked with

      Verizon and a black Samsung Galaxy Cell Phone (IMEI 353756071856926).



                                   Page 3 of 15
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 5 of 42 - Page ID # 5



      Officers also found a silver Lenovo Yoga laptop computer (serial number

      PF0D3XYY) (“the laptop”) in the vehicle during an inventory search.

   d. Officers also found a small black pouch in the third row seat which contained a

      small amount of heroin that weighed approximately 1 gram and field tested positive

      as heroin. In the third row, officers also found a black Coach brand back pack.

      Inside the back pack were two handguns and two hand gun magazines. One of the

      handguns was a Sig Sauer 9mm with a defaced serial number. The other handgun

      had been painted so officers could not see the make of the handgun, but it appeared

      to be a .22 caliber 1911 model handgun with the serial number A365580.

   e. Your Affiant has consulted with an Industry Operations Investigator from the

      Bureau of Alcohol, Tobacco, and Firearms and was advised that there are no Sig

      Sauer manufacturing facilities in Nebraska, meaning that the Sig Sauer firearm

      would have had to have been transported in interstate commerce to be found in the

      State of Nebraska.

   f. Based on an NCIC query, I found that ANTHONY HANEL is a convicted felon

      with his most recent felony conviction being from March 23, 2017 for Possession

      of a Controlled Substance. HANEL has a prior history of forgery, identity theft,

      possession with intent to distribute-controlled substances, manufacturing of

      controlled substances, burglary, and firearms possession.

   g. Based on an NCIC query, I found that COURTNEY CLARK is not a felon and has

      no active arrest warrants. Both HANEL and CLARK were transported to the

      Douglas County Corrections facility where they declined to speak with officers and

      requested an attorney. All of the items obtained from the search warrant, including



                                  Page 4 of 15
      8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 6 of 42 - Page ID # 6



              the cellular phones and the laptop, were transported to the Omaha Police

              Department and placed into evidence and are presently in the custody and

              possession of the United States Secret Service. In my training and experience, I

              know that the Devices have been stored in a manner in which its contents are, to

              the extent material to this investigation, in substantially the same state as they were

              when the Devices first came into the possession of the Secret Service.

   6. Affiant has began investigation into the access cards that were recovered from Hanel and

      Clark’s, and these devices show activity in such states as Washington, California, Utah,

      Wyoming, Colorado, and Nebraska dating to as early as January 11, 2019.

   7. The statements in this affidavit are based in part on information provided by various police

      departments and witnesses, more specifically set forth in this Affidavit, and on my

      investigation of this matter. Since this affidavit is being submitted for the limited purpose

      of securing a search warrant, I have not included each and every fact known to me

      concerning this investigation. I have set forth only the facts that I believe are necessary to

      establish probable cause to believe that evidence, fruits, and instrumentalities constituting

      evidence of criminal violations of federal law are presently located within the electronic

      devices, specifically the cellular phones and the laptop, listed in Attachment A.

Section 4- DEFINITIONS:

   8. The following definitions apply to this Affidavit and Search Warrant:

      “Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1), as “an

      electronic, magnetic, optical, electrochemical, or other high speed data processing device

      performing logical or storage functions, and includes any data storage facility or

      communications facility directly related to or operating in conjunction with such device”;



                                           Page 5 of 15
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 7 of 42 - Page ID # 7



“Computer hardware,” as used herein, consists of all equipment which can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

magnetic, or similar computer impulses or data. Computer hardware includes any data-

processing devices (including, but not limited to, central processing units, internal and

peripheral storage devices such as fixed disks, external hard drives, floppy disk drives and

diskettes, and other memory storage devices); peripheral input/output devices (including,

but not limited to, keyboards, printers, video display monitors, and related communications

devices such as cables and connections), as well as any devices, mechanisms, or parts that

can be used to restrict access to computer hardware (including, but not limited to, physical

keys and locks);

“Computer software,” as used herein, is digital information which can be interpreted by

a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes

programs to run operating systems, applications, and utilities;

“Computer-related documentation,” as used herein, consists of written, recorded,

printed, or electronically stored material which explains or illustrates how to configure or

use computer hardware, computer software, or other related items;

“Computer passwords and data security devices,” as used herein, consist of information

or items designed to restrict access to or hide computer software, documentation, or data.

Data security devices may consist of hardware, software, or other programming code. A

password (a string of alpha-numeric characters) usually operates a sort of digital key to

“unlock” particular data security devices. Data security hardware may include encryption

devices, chips, and circuit boards. Data security software of digital code may include



                                    Page 6 of 15
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 8 of 42 - Page ID # 8



programming code that creates “test” keys or “hot” keys, which preform certain preset

security functions when touched. Data security software or code may also encrypt,

compress, hide, or “booby-trap” protected data to make it inaccessible or unusable, as well

as reverse the process to restore it;

“Records,” “documents,” and “materials,” as used herein, include all information

recorded in any form, visual or aural, and by any means, whether in handmade form

(including, but not limited to, writings, drawings, painting), photographic form (including,

but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, photocopies), mechanical form (including, but not limited to, phonograph records,

printing, typing) or electrical, electronic or magnetic form (including, but not limited to,

tape recordings, cassettes, compact discs, electronic or magnetic storage devices such as

floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital

Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical disks, printer

buffers, smart cards, memory calculators, electronic dialers, Bernoulli drives, or electronic

notebooks, as well as digital data files and printouts or readouts from any magnetic,

electrical or electronic storage device).

“Electronic Media Storage” as used herein means any device designed to or capable of

storing data or holding data in electronic format. (i.e. Hard Drive, Thumb Drives, Flash

Memory, Floppy Disks, Compact Discs, DVDs.

A “wireless telephone” (or mobile telephone, or cellular telephone) is a handheld

wireless device used for voice and data communication through radio signals. These

telephones    send    signals   through      networks   of   transmitter/receivers,   enabling

communication with other wireless telephones or traditional “land line” telephones. A



                                        Page 7 of 15
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 9 of 42 - Page ID # 9



     wireless telephone usually contains a “call log,” which records the telephone number, date,

     and time of calls made to and from the phone. In addition to enabling voice

     communications, wireless telephones offer a broad range of capabilities. These capabilities

     include: storing names and phone numbers in electronic “address books;” sending,

     receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still

     photographs and moving video; storing and playing back audio files; storing dates,

     appointments, and other information on personal calendars; and accessing and

     downloading information from the Internet.

Section 5: SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS:

  9. Based on my knowledge, training, and experience, I know that electronic devices can store

     information for long periods of time. Similarly, things that have been viewed via the

     Internet are typically stored for some period of time on the device. This information can

     sometimes be recovered with forensics tools.

  10. There is probable cause to believe that things that were once stored on the cellular phones

     and the laptop may still be stored there, for at least the following reasons:


         a. Based on my knowledge, training, and experience, I know that computer files or

             remnants of such files can be recovered months or even years after they have been

             downloaded onto a storage medium, deleted, or viewed via the Internet.

             Electronic files downloaded to a storage medium can be stored for years at little

             or no cost. Even when files have been deleted, they can be recovered months or

             years later using forensic tools. This is so because when a person “deletes” a file

             on a computer, the data contained in the file does not actually disappear; rather,

             that data remains on the storage medium until it is overwritten by new data.


                                          Page 8 of 15
 8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 10 of 42 - Page ID # 10



       b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

           slack space—that is, in space on the storage medium that is not currently being

           used by an active file—for long periods of time before they are overwritten. In

           addition, a computer’s operating system may also keep a record of deleted data in

           a “swap” or “recovery” file.


       c. Wholly apart from user-generated files, computer storage media—in particular,

           computers’ internal hard drives—contain electronic evidence of how a computer

           has been used, what it has been used for, and who has used it. To give a few

           examples, this forensic evidence can take the form of operating system

           configurations, artifacts from operating system or application operation, file

           system data structures, and virtual memory “swap” or paging files. Computer

           users typically do not erase or delete this evidence, because special software is

           typically required for that task. However, it is technically possible to delete this

           information.


       d. Similarly, files that have been viewed via the Internet are sometimes

           automatically downloaded into a temporary Internet directory or “cache.”


11. Based on your affiant's knowledge, training, and experience, and the experience of other

   law enforcement personnel, your affiant knows that in order to completely and accurately

   retrieve data maintained in computer hardware or on computer software, all computer

   equipment, peripherals, related instructions in the form of manuals and notes, as well as

   the software utilized to operate such a computer, must be seized and subsequently

   processed by a qualified computer specialist in an appropriate setting such as an office or



                                        Page 9 of 15
 8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 11 of 42 - Page ID # 11



   laboratory. The analysis of computer and/or digital media is an exacting scientific

   procedure which is designed to protect the integrity of the evidence and to recover digital

   information, to include hidden, erased, compressed, password-protected or encrypted files.

   The high volume of the contents and the potential intentional concealment of criminal

   activity through random ordering and deceptive file names may require the examination of

   all stored data. This process may take weeks or months depending on the volume of the

   data involved and the caseload of the computer expert. One such forensic and controlled

   laboratory environment is at the United States Secret Service Kansas City Field Office

   (KCM), which is physically located in Kansas City, Missouri.

12. Recognizing that specialized and highly technical equipment and software will be needed

   to conduct the analysis of the previously seized digital media, the media will likely be

   examined in the KCM lab or by another trained forensic examiner within the state of

   Nebraska. Additionally, under limited situations, assistance may be required by the

   receiving laboratory from other qualified laboratories. I know that a specialized examiner

   is required because of the following:

              a. Computer storage devices (like hard disks, diskettes, tapes, laser disks,

                  Bernoulli drives, CDs, DVDs, PDAs, MMCs, memory sticks and optical

                  disks) can store the equivalent of hundreds of thousands of pages of

                  information. Additionally, a suspect may try to conceal criminal evidence,

                  and he or she might store criminal evidence in random order with deceptive

                  file names. This may require searching authorities to examine all the stored

                  data to determine which particular files is evidence or instrumentalities of

                  crime. This sorting process can take weeks or months, depending on the



                                      Page 10 of 15
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 12 of 42 - Page ID # 12



             volume of data stored, and it would be impractical to attempt this kind of

             data search on site;

          b. Searching computer systems for criminal evidence is a highly technical

             process, requiring expert skill and a properly controlled environment. The

             vast array of computer hardware and software available requires even

             computer experts to specialize in some systems and applications, so it is

             difficult to know before a search which expert is qualified to analyze the

             system and its data. In any event, however, data search protocols are

             exacting scientific procedures designed to protect the integrity of the

             evidence and recover even "hidden," erased, compressed, password-

             protected, or encrypted files.         Since computer evidence is extremely

             vulnerable to inadvertent or intentional modification of destruction (both

             from external sources or from destructive code imbedded in the system as a

             "booby trap"), a controlled environment is essential to its complete and

             accurate analysis.

          c. The size of electronic storage media continues to grow, creating a large

             amount of data that must be searched to locate specific items. To place this

             in perspective, 250 GB hard drive can contain:

                i.   up to 93,750 digital images;

               ii.   up to 221 days of around-the-clock MP3 ;

              iii.   up to 375 hours of VHS quality video or; 106 two-hour DVD-quality

                     video.




                                    Page 11 of 15
 8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 13 of 42 - Page ID # 13



13. Based on your affiant's consultation with experts in computer searches, data retrieval from

   computers and related media and from his consultations with other law enforcement

   officers who have been involved in the search of computers and retrieval of data from

   computer systems, your affiant knows that searching computerized information for

   evidence or instrumentalities of crime commonly requires agents to seize all of the

   computers system's input/output peripheral devices, related software, documentation, and

   data security devices (including passwords) so that a qualified computer expert can

   accurately retrieve the system's data in a laboratory or other controlled environment. This

   is true because of the following:

                   a. The peripheral devices which allow users to enter or retrieve data from

                      the storage devices vary widely in their compatibility with other

                      hardware and software. Many system storage devices require particular

                      input/output devices in order to read the data on the system (known as

                      dongles). It is important that the analyst be able to properly re-configure

                      the system as it now operates in order to accurately retrieve the evidence

                      listed above. In addition, the analyst needs the relevant system software

                      (operating systems, interfaces and hardware drivers) and any

                      applications software which may have been used to create the data

                      (whether stored on hard drives or on external media), as well as all

                      related instruction manuals or other documentation and data security

                      devices.    If the analyst determines that the input/output devices,

                      software, documentation, data security devices are not necessary to




                                       Page 12 of 15
  8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 14 of 42 - Page ID # 14



                       retrieve and preserve the data after inspection, the government will

                       return them in a reasonable period of time;

14. In order to fully retrieve data from a computer system, the analyst also needs all electronic

   storage devices. Further, the analyst again needs all the system software (operating systems

   or interfaces and hardware drivers) and any applications software which may have been

   used to create the data (whether stored on hard drives or on external media) for proper data

   retrieval; and

15. As further described in Attachment B, this application seeks permission to locate not only

   electronically stored information that might serve as direct evidence of the crimes

   described on the warrant, but also forensic evidence that establishes how the cellular

   phones and the laptop were used, the purpose of their use, who used them, and when. There

   is probable cause to believe that this forensic electronic evidence might be on the cellular

   phones and the laptop because:

                    a. Data on the storage medium can provide evidence of a file that was once

                       on the storage medium but has since been deleted or edited, or of a

                       deleted portion of a file (such as a paragraph that has been deleted from

                       a word processing file).

                    b. Forensic evidence on a device can also indicate who has used or

                       controlled the device. This “user attribution” evidence is analogous to

                       the search for “indicia of occupancy” while executing a search warrant

                       at a residence.

                    c. A person with appropriate familiarity with how an electronic device

                       works may, after examining this forensic evidence in its proper



                                         Page 13 of 15
 8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 15 of 42 - Page ID # 15



                      context, be able to draw conclusions about how electronic devices

                      were used, the purpose of their use, who used them, and when.

                  d. The process of identifying the exact electronically stored information

                      on a storage medium that are necessary to draw an accurate conclusion

                      is a dynamic process. Electronic evidence is not always data that can

                      be merely reviewed by a review team and passed along to

                      investigators. Whether data stored on a computer is evidence may

                      depend on other information stored on the computer and the

                      application of knowledge about how a computer behaves. Therefore,

                      contextual information necessary to understand other evidence also

                      falls within the scope of the warrant.

                  e. Further, in finding evidence of how a device was used, the purpose of

                      its use, who used it, and when, sometimes it is necessary to establish

                      that a particular thing is not present on a storage medium.

16. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

   warrant I am applying for would permit the examination of the cellular phones and the

   laptop consistent with the warrant. The examination may require authorities to employ

   techniques, including but not limited to computer-assisted scans of the entire medium,

   that might expose many parts of the devices to human inspection in order to determine

   whether it is evidence described by the warrant.

17. Manner of execution. Because this warrant seeks only permission to examine the cellular

   phones and the laptop which are already in law enforcement’s possession, the execution

   of this warrant does not involve the physical intrusion onto a premises. Consequently, I



                                      Page 14 of 15
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 16 of 42 - Page ID # 16



       submit there is reasonable cause for the Court to authorize execution of the warrant at any

       time in the day or night.


Section 6- SUMMARY:

   18. Based on the foregoing, there is probable cause to believe that violations of federal law,

       including but not limited to, Title 18 U.S.C. § 1029 have been committed, and that the

       property, evidence, fruits and instrumentalities of these offenses, more fully described in

       Attachment B of this Application, are located in the electronic devices more specifically

       described in Attachment A to this Application. I respectfully request that this Court issue

       a search warrant for the electronic items, authorizing the search of the items described in

       Attachment A of this Application.

FURTHER AFFIANT SAYETH NOT,


                                              C/ffett~~
                                            __________________________________________
                                            Justin R. Larson
                                            Special Agent
                                            United States Secret Service


                                         12 day of February, 2019.
Subscribed and sworn to before me this _____



                                                   ~//Do/
                                            __________________________________________
                                            SUSAN M. BAZIS
                                            United States Magistrate Judge




                                          Page 15 of 15
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 17 of 42 - Page ID # 17



                                      ATTACHMENT A

                                 ITEMS TO BE SEARCHED

This warrant applies to the following items that are all presently in the possession of the

United States Secret Service, which is located at 2707 North 108th St., Omaha, NE 68164:




Item #1

Blue/Black Samsung Galaxy Note 9 Cell Phone SM N96OU, IMEI 358621092460188 originally

discovered in the suspects’ rental vehicle when parked on I-80 East at South 42nd St., Omaha,

NE. This item was booked into the computer evidence system of the Omaha Police Department

as item #8 under case number AL30847.
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 18 of 42 - Page ID # 18




Item #2

Black LG Cell Phone marked for use with Verizon originally discovered in the suspects’ rental

vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was booked into the

computer evidence system of the Omaha Police Department as item #15 under case number

AL30847.




Item #3

Black Samsung Galaxy Cell Phone IMEI 353756071856926 originally discovered in the

suspects’ rental vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was

booked into the computer evidence system of the Omaha Police Department as item #16 under
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 19 of 42 - Page ID # 19



case number AL30847.




Item #4

Silver Lenovo Yoga laptop Computer Serial number PF0D3XYY discovered in the suspects’

rental vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was booked into the

computer evidence system of the Omaha Police Department as item #17 under case number

AL30847.
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 20 of 42 - Page ID # 20




        l?::i:] ~CE 'l}2 ;;:' 0

   !!          &        rn •· '
                • IRI @·® •- :::



             ■
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 21 of 42 - Page ID # 21




                                       ATTACHMENT B

                      DESCRIPTION OF ITEMS TO BE SEARCHED

The following items, which may be evidence, fruits, and instrumentalities of violations of Fraud

in connection with Fraud and Related Activity in Connection with Access Devices (18 U.S.C. §

1029) are to be searched for and/or seized:

           1. Any computers or electronic media, including computer hardware, electronic or

               magnetic storage devices, such as floppy diskettes, hard disks, backup tapes, CD-

               ROMs, CD-Rs, CD-RWs, DVD-ROMs, DVD-Rs, DVD+Rs, DVD-RWs,

               DVD+RWs, optical discs, printer buffers, smart cards, USB thumb drives, USB

               drives, USB Flash Memory, Firewire Devices, Smart Media, Memory Sticks,

               Multimedia Cards (MMC), Secure Digital Cards, memory calculators, electronic

               dialers, Bernoulli drives, electronic notebooks, personal digital assistants, and any

               data, image or information that is capable of being read or interpreted by

               computer; that were or may have been used as a means to commit the offenses

               described in the affidavit.

           2. For any computer, computer hard drive, or other physical object upon which

               computer data can be recorded (hereinafter, “COMPUTER”) that is called for by

               this warrant, or that might contain things otherwise called for by this warrant:



                                                 1
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 22 of 42 - Page ID # 22




                a. evidence of who used, owned, or controlled the COMPUTER at

                   the time the things described in this warrant were created, edited,

                   or deleted, such as logs, registry entries, configuration files, saved

                   usernames and passwords, documents, browsing history, user

                   profiles, email, email contacts, “chat,” instant messaging logs,

                   photographs, and correspondence;

                b. evidence of software that would allow others to control the

                   COMPUTER, such as viruses, Trojan horses, and other forms of

                   malicious software, as well as evidence of the presence or absence

                   of security software designed to detect malicious software;

                c. evidence of the lack of such malicious software;

                d. evidence of the attachment to the COMPUTER of other storage

                   devices or similar containers for electronic evidence;

                e. evidence of counter-forensic programs (and associated data) that

                   are designed to eliminate data from the COMPUTER;

                f. evidence of the times the COMPUTER was used;

                g. passwords, encryption keys, and other access devices that may be

                   necessary to access the COMPUTER;



                                      2
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 23 of 42 - Page ID # 23




                   h. documentation and manuals that may be necessary to access the

                      COMPUTER or to conduct a forensic examination of the

                      COMPUTER;

                   i. contextual information necessary to understand the evidence

                      described in this attachment.

    3. All records, documents and materials related to ANTHONY JAMES HANEL and

       COURTNEY LAPARELE CLARK;

    4. All records, documents, and materials related to the fraudulent use or creation of

       access devices;

    5. Hardware and software operating manuals, tape systems and hard drive and other

       computer related operation equipment, digital cameras, scanners, computer

       photographs, printouts of computer photographs, graphic interchange formats

       and/or photographs, and other visual depictions of such graphic interchange

       formats (including, but not limited to, JPG, GIF, TIF, AVI and MPEG); notations

       of any passwords that may control access to a computer operating system or

       individual computer files;

    6. Any input/output peripheral devices, including but not limited to passwords, data

       security devices and related documentation;



                                         3
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 24 of 42 - Page ID # 24




    7. Any network devices to include routers and switches, which are assigned a Media

       Access Control (MAC) address, a unique number associated with a network

       adapter and is unique to each computer. A MAC address is burned onto the router

       during manufacturing and is thus impossible to remove or change. Each MAC

       address is 12 characters in length, the first six characters contain the ID number of

       the manufacturer, and the last six numbers represent the serial numbers assigned

       to the adapter by the manufacturer.

    8. All records and information contained on the cellular telephones recovered by

       OPD in the blue Dodge Durango, as described in Attachment A, that relate to

       violations of federal law, including violations of 18 U.S.C. § 1029, including:

           a. All texts, contacts, Facebook messages, call history, stored on the cellular

               phone;

           b. Any information recording ANTHONY HANEL’s and COURTNEY

               CLARK’s schedule or travel from the state of Washington on or about

               January 11, 2019 to the present;

           c. All bank records, checks, credit cards bills, account information, and other

               financial records.

    9. Evidence of user attribution showing who used or owned the cellular phone at the



                                         4
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 25 of 42 - Page ID # 25




             time of the events described in this warrant were created, edited, or deleted, such

             as logs, phonebooks, saved usernames and passwords, documents, and browsing

             history.

          10. Address and telephone lists, photographs and videos, travel logs, e-mail messages,

             internet search histories, history lists, voice messages, internet search queries, text

             messages, and GPS coordinates, social media messages including, but not limited

             to Facebook, contained on the cellular phone.

          11. Records of Internet Protocol addresses used. Records of Internet activity,

             including firewall logs, caches, browser history and cookies, “bookmarked” or

             “favorite” web pages, search terms that the user entered into any Internet search

             engine, and records of user-typed web addresses.

          12. Records and information involving all applications and programs that are

             downloaded, saved, and/or located on the cellular phone.

          13. Records of all deleted records and information, records evidencing attempts to

             delete records and information, and records and information involving all material

             on the Devices that were deleted between January 11, 2019 and the present date.

Definitions Applying to Search and Seizure of Computers

          14. Records, Documents and Materials



                                                5
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 26 of 42 - Page ID # 26




       The terms “records,” “documents,” and “materials” include all of the items

       described in this Attachment in whatever form and by whatever means they may

       have been created and/or stored. This includes handmade, photographic,

       mechanical, electrical, electronic (including e-mail, computer files, Internet

       histories, bookmarks and all other electronic items that may be found on computer

       hardware in any form), and/or magnetic forms. It also includes items in the form

       of computer hardware, computer software, computer documentation, passwords,

       and/or data security devices.

    15. Computer Hardware

       Computer hardware consists of all equipment which can collect, analyze, create,

       display, convert, store, conceal, or transmit electronic, magnetic, optical, or

       similar computer impulses or data. This includes any data-processing devices

       (such as central processing units, memory typewriters, and self-contained

       “laptop” or “notebook” computers); internal and peripheral storage devices (such

       as fixed disks, external hard disks, floppy disk drives and diskettes, tape drives

       and tapes, optical storage devices, transistor-like binary devices, and other

       memory storage devices); peripheral input/output devices (such as keyboards,

       printers, scanners, plotters, video display monitors, and optical readers); related



                                         6
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 27 of 42 - Page ID # 27




       communication devices (such as modems, cables, and connections, recording

       equipment, RAM or ROM units, acoustic couplers, automatic dialers, speed

       dialers, programmable telephone dialing or signaling devices, and electronic tone-

       generating devices); as well as any devices, mechanisms, or parts that can be used

       to restrict access to computer hardware (such as physical keys and locks).

    16. Computer Software

       Computer software is digital information which can be interpreted by a Computer

       and any of its related components to direct the way it works. Software is stored in

       electronic, magnetic, optical, or other digital form. It commonly includes

       programs to run operating systems, applications (like word-processing, graphics,

       or spreadsheet programs, utilities, compilers, interpreters, and communications

       programs).

    17. Computer-related Documentation

       Computer-related documentation consists of written, recorded, printed, or

       electronically stored material which explains or illustrates how to configure or use

       computer hardware, software, or other related items.

    18. Computer Passwords and Other Data Security Devices

       Computer passwords and other data security devices are designed to restrict


                                        7
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 28 of 42 - Page ID # 28




       access to or hide computer software, documentation, or data. Data security

       devices may consist of hardware, software, or other programming code. A

       password (a string of alpha-numeric characters) usually operates as a sort of

       digital key to “unlock” particular data security devices. Data security hardware

       may include encryption devices, chips, and circuit boards. Data security software

       or digital code may include programming code that creates “test” keys or “hot”

       keys, which perform certain pre-set security functions when touched. Data

       security software or code may also encrypt, compress, hide, or “bobby-trap”

       protected data to make it inaccessible or unusable, as well as reverse the process

       to restore it.




                                        8
                             8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 29 of 42 - Page ID # 29
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                                          UNITED STATES DISTRICT COURT
                                                                                                          for the
                                                                                     District
                                                                              __________      of Nebraska
                                                                                          District of __________

                        In the Matter of the Search of                                                      )
                  (Briefly describe the property to be searched                                             )
                   or identify the person by name and address)                                              )       Case No.     8:19MJ71
       Blue/Black Samsung Galaxy Note 9 Cell Phone SM N960U, Black LG Cell Phone marked for                 )
       use with Verizon, Black Samsung Galaxy Cell Phone, Silver Lenovo Yoga Laptop Computer
      that are all presently in the possession of the United States Secret Service, which is located at     )
                                   2707 North 108th St., Omaha, NE 68164
                                                                                                            )

                                                                   SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Nebraska
(identify the person or describe the property to be searched and give its location):


      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                February 26, 2019        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to             Susan M. Bazis, U.S. Magistrate Judge           .
                                                                                                                                   (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                                                   .


Date and time issued:                            2-12-19 at 3:57 p.m.
                                                                                                                                           Judge’s signature

City and state:                       Omaha, Nebraska                                                                          Susan M. Bazis, U.S. Magistrate Judge
                                                                                                                                         Printed name and title
                      8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 30 of 42 - Page ID # 30
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   8:19MJ71
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 31 of 42 - Page ID # 31



                                      ATTACHMENT A

                                 ITEMS TO BE SEARCHED

This warrant applies to the following items that are all presently in the possession of the

United States Secret Service, which is located at 2707 North 108th St., Omaha, NE 68164:




Item #1

Blue/Black Samsung Galaxy Note 9 Cell Phone SM N96OU, IMEI 358621092460188 originally

discovered in the suspects’ rental vehicle when parked on I-80 East at South 42nd St., Omaha,

NE. This item was booked into the computer evidence system of the Omaha Police Department

as item #8 under case number AL30847.
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 32 of 42 - Page ID # 32




Item #2

Black LG Cell Phone marked for use with Verizon originally discovered in the suspects’ rental

vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was booked into the

computer evidence system of the Omaha Police Department as item #15 under case number

AL30847.




Item #3

Black Samsung Galaxy Cell Phone IMEI 353756071856926 originally discovered in the

suspects’ rental vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was

booked into the computer evidence system of the Omaha Police Department as item #16 under
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 33 of 42 - Page ID # 33



case number AL30847.




Item #4

Silver Lenovo Yoga laptop Computer Serial number PF0D3XYY discovered in the suspects’

rental vehicle when inventoried at 7809 F St., Omaha, NE 68127. This item was booked into the

computer evidence system of the Omaha Police Department as item #17 under case number

AL30847.
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 34 of 42 - Page ID # 34




        l?::i:] ~CE 'l}2 ;;:' 0

   !!          &        rn •· '
                • IRI @·® •- :::



             ■
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 35 of 42 - Page ID # 35




                                       ATTACHMENT B

                      DESCRIPTION OF ITEMS TO BE SEARCHED

The following items, which may be evidence, fruits, and instrumentalities of violations of Fraud

in connection with Fraud and Related Activity in Connection with Access Devices (18 U.S.C. §

1029) are to be searched for and/or seized:

           1. Any computers or electronic media, including computer hardware, electronic or

               magnetic storage devices, such as floppy diskettes, hard disks, backup tapes, CD-

               ROMs, CD-Rs, CD-RWs, DVD-ROMs, DVD-Rs, DVD+Rs, DVD-RWs,

               DVD+RWs, optical discs, printer buffers, smart cards, USB thumb drives, USB

               drives, USB Flash Memory, Firewire Devices, Smart Media, Memory Sticks,

               Multimedia Cards (MMC), Secure Digital Cards, memory calculators, electronic

               dialers, Bernoulli drives, electronic notebooks, personal digital assistants, and any

               data, image or information that is capable of being read or interpreted by

               computer; that were or may have been used as a means to commit the offenses

               described in the affidavit.

           2. For any computer, computer hard drive, or other physical object upon which

               computer data can be recorded (hereinafter, “COMPUTER”) that is called for by

               this warrant, or that might contain things otherwise called for by this warrant:



                                                 1
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 36 of 42 - Page ID # 36




                a. evidence of who used, owned, or controlled the COMPUTER at

                   the time the things described in this warrant were created, edited,

                   or deleted, such as logs, registry entries, configuration files, saved

                   usernames and passwords, documents, browsing history, user

                   profiles, email, email contacts, “chat,” instant messaging logs,

                   photographs, and correspondence;

                b. evidence of software that would allow others to control the

                   COMPUTER, such as viruses, Trojan horses, and other forms of

                   malicious software, as well as evidence of the presence or absence

                   of security software designed to detect malicious software;

                c. evidence of the lack of such malicious software;

                d. evidence of the attachment to the COMPUTER of other storage

                   devices or similar containers for electronic evidence;

                e. evidence of counter-forensic programs (and associated data) that

                   are designed to eliminate data from the COMPUTER;

                f. evidence of the times the COMPUTER was used;

                g. passwords, encryption keys, and other access devices that may be

                   necessary to access the COMPUTER;



                                      2
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 37 of 42 - Page ID # 37




                   h. documentation and manuals that may be necessary to access the

                      COMPUTER or to conduct a forensic examination of the

                      COMPUTER;

                   i. contextual information necessary to understand the evidence

                      described in this attachment.

    3. All records, documents and materials related to ANTHONY JAMES HANEL and

       COURTNEY LAPARELE CLARK;

    4. All records, documents, and materials related to the fraudulent use or creation of

       access devices;

    5. Hardware and software operating manuals, tape systems and hard drive and other

       computer related operation equipment, digital cameras, scanners, computer

       photographs, printouts of computer photographs, graphic interchange formats

       and/or photographs, and other visual depictions of such graphic interchange

       formats (including, but not limited to, JPG, GIF, TIF, AVI and MPEG); notations

       of any passwords that may control access to a computer operating system or

       individual computer files;

    6. Any input/output peripheral devices, including but not limited to passwords, data

       security devices and related documentation;



                                         3
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 38 of 42 - Page ID # 38




    7. Any network devices to include routers and switches, which are assigned a Media

       Access Control (MAC) address, a unique number associated with a network

       adapter and is unique to each computer. A MAC address is burned onto the router

       during manufacturing and is thus impossible to remove or change. Each MAC

       address is 12 characters in length, the first six characters contain the ID number of

       the manufacturer, and the last six numbers represent the serial numbers assigned

       to the adapter by the manufacturer.

    8. All records and information contained on the cellular telephones recovered by

       OPD in the blue Dodge Durango, as described in Attachment A, that relate to

       violations of federal law, including violations of 18 U.S.C. § 1029, including:

           a. All texts, contacts, Facebook messages, call history, stored on the cellular

               phone;

           b. Any information recording ANTHONY HANEL’s and COURTNEY

               CLARK’s schedule or travel from the state of Washington on or about

               January 11, 2019 to the present;

           c. All bank records, checks, credit cards bills, account information, and other

               financial records.

    9. Evidence of user attribution showing who used or owned the cellular phone at the



                                         4
     8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 39 of 42 - Page ID # 39




             time of the events described in this warrant were created, edited, or deleted, such

             as logs, phonebooks, saved usernames and passwords, documents, and browsing

             history.

          10. Address and telephone lists, photographs and videos, travel logs, e-mail messages,

             internet search histories, history lists, voice messages, internet search queries, text

             messages, and GPS coordinates, social media messages including, but not limited

             to Facebook, contained on the cellular phone.

          11. Records of Internet Protocol addresses used. Records of Internet activity,

             including firewall logs, caches, browser history and cookies, “bookmarked” or

             “favorite” web pages, search terms that the user entered into any Internet search

             engine, and records of user-typed web addresses.

          12. Records and information involving all applications and programs that are

             downloaded, saved, and/or located on the cellular phone.

          13. Records of all deleted records and information, records evidencing attempts to

             delete records and information, and records and information involving all material

             on the Devices that were deleted between January 11, 2019 and the present date.

Definitions Applying to Search and Seizure of Computers

          14. Records, Documents and Materials



                                                5
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 40 of 42 - Page ID # 40




       The terms “records,” “documents,” and “materials” include all of the items

       described in this Attachment in whatever form and by whatever means they may

       have been created and/or stored. This includes handmade, photographic,

       mechanical, electrical, electronic (including e-mail, computer files, Internet

       histories, bookmarks and all other electronic items that may be found on computer

       hardware in any form), and/or magnetic forms. It also includes items in the form

       of computer hardware, computer software, computer documentation, passwords,

       and/or data security devices.

    15. Computer Hardware

       Computer hardware consists of all equipment which can collect, analyze, create,

       display, convert, store, conceal, or transmit electronic, magnetic, optical, or

       similar computer impulses or data. This includes any data-processing devices

       (such as central processing units, memory typewriters, and self-contained

       “laptop” or “notebook” computers); internal and peripheral storage devices (such

       as fixed disks, external hard disks, floppy disk drives and diskettes, tape drives

       and tapes, optical storage devices, transistor-like binary devices, and other

       memory storage devices); peripheral input/output devices (such as keyboards,

       printers, scanners, plotters, video display monitors, and optical readers); related



                                         6
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 41 of 42 - Page ID # 41




       communication devices (such as modems, cables, and connections, recording

       equipment, RAM or ROM units, acoustic couplers, automatic dialers, speed

       dialers, programmable telephone dialing or signaling devices, and electronic tone-

       generating devices); as well as any devices, mechanisms, or parts that can be used

       to restrict access to computer hardware (such as physical keys and locks).

    16. Computer Software

       Computer software is digital information which can be interpreted by a Computer

       and any of its related components to direct the way it works. Software is stored in

       electronic, magnetic, optical, or other digital form. It commonly includes

       programs to run operating systems, applications (like word-processing, graphics,

       or spreadsheet programs, utilities, compilers, interpreters, and communications

       programs).

    17. Computer-related Documentation

       Computer-related documentation consists of written, recorded, printed, or

       electronically stored material which explains or illustrates how to configure or use

       computer hardware, software, or other related items.

    18. Computer Passwords and Other Data Security Devices

       Computer passwords and other data security devices are designed to restrict


                                        7
8:19-mj-00071-SMB Doc # 1 Filed: 02/12/19 Page 42 of 42 - Page ID # 42




       access to or hide computer software, documentation, or data. Data security

       devices may consist of hardware, software, or other programming code. A

       password (a string of alpha-numeric characters) usually operates as a sort of

       digital key to “unlock” particular data security devices. Data security hardware

       may include encryption devices, chips, and circuit boards. Data security software

       or digital code may include programming code that creates “test” keys or “hot”

       keys, which perform certain pre-set security functions when touched. Data

       security software or code may also encrypt, compress, hide, or “bobby-trap”

       protected data to make it inaccessible or unusable, as well as reverse the process

       to restore it.




                                        8
